713 N.W.2d 262 (2006)
475 Mich. 855
Patricia A. PAPPAS, Personal Representative of the Estate of Florinda C. Pappas, Deceased, Plaintiff-Appellee,
v.
BORTZ HEALTH CARE FACILITIES, INC., and Warren Geriatric Village, Inc., d/b/a Bortz Health Care of Warren, Defendants-Appellants.
Docket No. 128864. COA No. 251144.
Supreme Court of Michigan.
May 12, 2006.
On order of the Court, the application for leave to appeal the March 3, 2005 judgment of the Court of Appeals is considered, *263 and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.
MARKMAN, J., dissents and states as follows:
For the reasons set forth in my statement in Vega v. Lakeland Hosps. at Niles & St. Joseph, Inc., 2006 WL 1303128, (Docket No. 129436), 475 Mich. 854, 713 N.W.2d 262 (2006), I would grant leave to appeal in this case along with Vega to consider whether MCL 600.5851(1) applies to medical malpractice actions.